Citation Nr: 0026276	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to recognition as the veteran's surviving 
spouse.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits.

3.  Entitlement to improved death pension benefits.

4.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The record reflects that the veteran served on active duty 
from June 1951 to May 1953.  He died in July 1987, and the 
appellant is seeking recognition as his surviving spouse for 
VA purposes.

This matter is before the Board of Veterans' Appeals (Board) 
from a determination by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied the 
claims.

The record reflects that the appellant requested a personal 
hearing before a Member of the Board in conjunction with her 
appeal.  However, this request was withdrawn by the appellant 
in August 1999.  38 C.F.R. §§ 20.702(e), 20.704(e) (2000).


FINDINGS OF FACT

1.  The appellant acknowledges that she and the veteran had 
been divorced prior to his death.

2.  The veteran's July 1987 death certificate reflects that 
he was married to an individual other than the appellant at 
the time of his death.


CONCLUSIONS OF LAW

1.  The requirements for the appellant's recognition as the 
veteran's surviving spouse for VA purposes have not been met.  
38 U.S.C.A. §§ 101, 103 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.50, 3.52 (2000).

2.  Inasmuch as the appellant cannot be recognized as the 
veteran's surviving souse, she has no legal entitlement to 
DIC benefits, improved death pension benefits, or accrued 
benefits.  38 U.S.C.A. §§  1304, 1310(a), 1541(a), 5121 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.3(b)(4), 3.54(c), 3.1000 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  As noted above, the record reflects that the 
veteran served on active duty from June 1951 to May 1953.  A 
death certificate is on file which shows that he died in July 
1987.  His immediate cause of death was cardiac arrest due 
to, or as a consequence of post-operative hemorrhage, due to, 
or as a consequence of disseminated intravascular 
coagulopathy.  Other significant conditions contributing to 
his death included myocardial ischaemia.  It is noted that 
this death certificate lists the veteran as being married at 
the time of his death, but to an individual other than the 
appellant.

The evidence on file also includes a citation from the Court 
of Domestic Relations in the State of Texas, which shows that 
the veteran filed a suit for divorce against the appellant in 
June 1974.

The appellant has submitted various statements, including her 
June 1999 Substantive Appeal, in which she acknowledged that 
she and the veteran had been divorced prior to his death.  
However, she asserted that she had never remarried, and, 
therefore, she considered herself to be the veteran's widow.  
Additionally, on her Substantive Appeal, the appellant stated 
that "SS" recognized her as the veteran's widower.  She 
also reported that she knew a lady who had been divorced from 
her husband for 14 years, that the husband had remarried, but 
his first wife was receiving benefits.

In a September 1999 statement, the appellant noted that she 
and the veteran were married for 12 years, but separated and 
ultimately divorced due to his decision to engage in outside 
relationships.

The appellant also submitted a newspaper article which 
referred to the fact that, as of October 1, 1998, the 
Veterans Benefits Act permitted the restoration of DIC 
payments to a surviving spouse if the remarriage was 
terminated through death, divorce, or annulment.


Legal Criteria.  The term "surviving spouse" (except as 
provided in 38 C.F.R. § 3.52) means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. 3.1(j) and who was the spouse of the veteran at the 
time of the veteran's death and:

(1) Who lived with the veteran 
continuously from the date of marriage to 
the date of the veteran's death except 
where there was a separation which was 
due to the misconduct of, or procured by, 
the veteran without the fault of the 
spouse; and

(2) Except as provided in 38 C.F.R. 3.55, 
has not remarried or has not since the 
death of the veteran and after September 
19, 1962, lived with another person of 
the opposite sex and held himself or 
herself out openly to the public to be 
the spouse of such other person.

38 C.F.R. § 3.50 (2000).

Marriage means a marriage valid under the law of the place 
where parties resided at the time of marriage, or the law of 
the place where the parties resided when the rights to 
benefits accrued.  38 C.F.R. § 3.1(j).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: 

(a) The marriage occurred 1 year or more before the 
veteran died or existed for any period of time if a 
child was born of the purported marriage or was born to 
them before such marriage; and 

(b) The claimant entered into the marriage without 
knowledge of the impediment; and 

(c) The claimant cohabited with the veteran continuously 
from the date of marriage to the date of his or her 
death; and 

(d) No claim has been filed by a legal surviving spouse 
who has been found entitled to gratuitous death benefits 
other than accrued monthly benefits covering a period 
prior to the veteran's death.

38 C.F.R. § 3.52; see also 38 U.S.C.A. § 103(a).

Marriages deemed valid. . . . the claimant's signed statement 
that he or she had no knowledge of an impediment to the 
marriage to the veteran will be accepted, in the absence of 
information to the contrary, as proof of that fact.  
38 C.F.R. § 3.205(c).

Under 38 U.S.C. § 1310(a), DIC may be paid to the surviving 
spouse of a veteran who died on or after January 1, 1957, who 
was married to the veteran: 

(i)  Before the expiration of 15 years 
after the termination of the period of 
service in which the injury or disease 
causing the death of the veteran was 
incurred or aggravated, or 

(ii)  For 1 year or more, or 

(iii)  For any period of time if a child 
was born of the marriage, or was born to 
them before the marriage.

See 38 U.S.C.A. §§ 1304, 1310(a); 38 C.F.R. § 3.54(c) 
(Emphasis added).  

The surviving spouse of a veteran is entitled to receive VA 
improved (nonservice connected) death pension if the veteran 
had qualifying service or at the time of death was receiving 
or entitled to receive compensation for a service connected 
disability.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4) 
(Emphasis added).

VA law and regulations provide that periodic monetary 
benefits to which a veteran was entitled at his death under 
existing ratings or decision, or those based on evidence in 
the file at the date of death, and due and unpaid for the 
period not to exceed 2 years prior to the last date of 
entitlement as provided, will upon the death of such person 
be paid to his spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000 (Emphasis added).


Analysis.  In the instant case, the Board finds that the 
appellant is not entitled to recognition as the veteran's 
surviving spouse for VA purposes.  The appellant herself has 
acknowledged that she and the veteran were divorced at the 
time of his death.  Moreover, the veteran's death certificate 
shows that he was married to someone else at the time of his 
death.  Therefore, the appellant does not satisfy the 
requirements for being a surviving spouse under 38 C.F.R. 
§ 3.50.  The fact that the appellant considers herself to be 
the veteran's widow does not change the fact that she does 
not meet the legal requirements for recognition as such by 
VA.

The Board notes that the appellant asserted in her 
Substantive Appeal that "SS" recognized her as being the 
veteran's widow.  Presumably, "SS" refers to the Social 
Security Administration.  With respect to this assertion, the 
Board notes that the appellant has submitted no evidence in 
support of this assertion.  Moreover, it is irrelevant 
whether another organization recognizes the appellant as the 
veteran's widow.  The simple fact is that she still does not 
satisfy the requirements for recognition as the veteran's 
surviving spouse for VA purposes under the pertinent laws and 
regulations.

The Board also acknowledges that the appellant asserted in 
her September 1999 statement that the veteran was at fault in 
their separation and divorce.  Granted, 38 C.F.R. § 3.50 
provides that an individual is still entitled to recognition 
as a veteran's spouse where there is a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse.  However, this regulation still 
requires the individual to be actually married to the veteran 
at the time of his death.  Since there is no dispute that the 
appellant was divorced from the veteran at the time of his 
death, this provision is inapplicable in the instant case.

The Board further finds that the provisions of 38 C.F.R. 
§ 3.52 are not applicable in the instant case.  Here, the 
evidence does not show that there was a legal impediment to a 
marriage between the veteran and the appellant.  Rather, the 
marriage of the veteran and appellant had been terminated by 
divorce prior to the veteran's death.

Inasmuch as the appellant is not entitled to recognition as 
the veteran's surviving spouse for VA purposes, she has no 
legal basis to claim entitlement to DIC benefits, improved 
death pension benefits, or accrued benefits.  The law clearly 
states that in order to be entitled to these benefits, the 
appellant must be the veteran's surviving spouse.  38 
U.S.C.A. §§  1304, 1310(a), 1541(a), 5121; 38 C.F.R. 
§§ 3.3(b)(4), 3.54(c), 3.1000.

With respect to the newspaper article submitted by the 
appellant, the Board notes that this refers to a change in 
law concerning DIC benefits for individuals who were 
otherwise entitled to recognition as a veteran's surviving 
spouse but for a remarriage.  In short, this change in the 
law has no bearing on the fact that the appellant is not 
entitled to recognition as the veteran's surviving spouse due 
to the fact that they were not married at the time of his 
death.

For the reasons stated above, the Board concludes that the 
appellant is ineligible for recognition as the veteran's 
surviving spouse, and, thus, she has no legal basis to claim 
entitlement to DIC benefits, improved death pension benefits, 
or accrued benefits.  Therefore, these claims must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  As the law is dispositive of the instant case, 
the benefit of the doubt rule is not for application.












ORDER

Entitlement to recognition as the veteran's surviving spouse 
is denied.

Entitlement to DIC benefits is denied.

Entitlement to improved death pension benefits is denied.

Entitlement to accrued benefits is denied.



		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals





- 7 -






- 1 -


